DETAILED ACTION
Examiner acknowledges receipt of the reply 5/23/2022, in response to the non-final office action mailed 2/24/2022.
Claims 1-6, 12-16, 18-21, 23, 24, 30, 31, 33, 34, and 38-40 are pending.  Claims 7-11, 17, 22, 29, 32, 35-37 have been cancelled.
Claims 1-6, 12-16, 18-21, 23, 24, 30, 31, 33, 34, and 38-40 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Denial of Priority- maintained
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original no provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Upon review of the instant specification, the PCT application, and provisional Appl. 62/562674, it is noted SEQ ID NOs: 108-127 first appeared in the PCT application filed 9/21/2018.  Peptides formulas of SEQ ID NO: 108 and 123-125 first appeared in the PCT application.  
	The instant application is not entitled to the benefit of the earliest filing date.  Thus, priority to provisional Appl. 62/562674 (filed 9/25/2017) is denied.
The earliest filing date for the instant application is deemed to be the filing date of PCT/US2018/052124, filed 9/21/2018.

Examiner cautions Applicant amending the claims in a manner which would introduce new matter.  Examiner further cautions Applicant from switching claim elections to a new group.

Claim Objections- withdrawn, in part
The objection of claims 1, 2, 11, 16, 19-21, 24, 29-31, and 34-39 is withdrawn in view the amendment filed 1/26/2022.
Specification- withdrawn
The objection of the specification is withdrawn in view the amendment filed 5/23/2022.

Claim Rejections - 35 USC § 112 - withdrawn
The rejection of claims 20, 24, 29, 34, 36, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 5/23/2022.
The rejection of claims 16-24, 29-32, and 33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view the amendment filed 5/23/2022.
The rejection of claims 12, 13, and 40 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view the amendment filed 5/23/2022.

Claim Rejections - 35 USC § 102 withdrawn
The rejection of claim 12 under 35 U.S.C. 102(a)(1) as being anticipated by Palani et al. (WO 2017/074798- published 5/4/2017- previously cited), is withdrawn in view of the amendment filed 5/23/2022.
The rejection of claim 37 under 35 U.S.C. 102(a)(1) as being anticipated by Palani et al. (WO 2017/074798- published 5/4/2017- previously cited), is withdrawn in view of the amendment filed 5/23/2022.
 
Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 37 and 40 under 35 U.S.C. 103 as being unpatentable over Palani et al. (WO 2017/074798- published 5/4/2017- previously cited), is withdrawn in view of the amendment filed 5/23/2022.
The rejection of claims 1, 3-6, 14-24, and 30-34 under 35 U.S.C. 103 as being unpatentable over Bianchi et al. (U.S. 2016/0114000), and further in view of Palani et al. (WO 2017/074798- published 5/4/2017- previously cited), is withdrawn in view of the amendment filed 5/23/2022.
The rejection of claim 35 under 35 U.S.C. 103 as being unpatentable over Bianchi et al. (U.S. 2016/0114000), and further in view of Palani et al. (WO 2017/074798- published 5/4/2017- previously cited), is withdrawn in view of the amendment filed 5/23/2022.
The rejection of claim 36 under 35 U.S.C. 103 as being unpatentable over Bianchi et al. (U.S. 2016/0114000), and further in view of Palani et al. (WO 2017/074798- published 5/4/2017- previously cited), is withdrawn in view of the amendment filed 5/23/2022.

Double Patenting- withdrawn
The rejection of claims 37 and 40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, and 10 of U.S. Patent No. 10,793,615 (hereinafter “the ‘615 patent), is withdrawn in view the amendment filed 5/23/2022.
  The rejection of claims 37 and 40 on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 26 of copending Application No. 17/003921 (hereinafter “the ‘921 application”), is withdrawn in view the amendment filed 5/23/2022.

Response to Arguments
Applicant’s reply filed 5/23/2022, with respect to the above rejections have been fully considered and are persuasive. The rejections have been withdrawn.  The claim objection is maintained, in part.
Upon further consideration of the claims and claim scope, a new ground of objection and rejection is made herein.  An action on the merits is set forth below.
 


Claim Objections- maintained new objection
Claims 12, 13, 21, and 40 remain/are objected to because of the following informalities:  
Claims 12, 13, and 40 should be amended to recite “SEQ ID NO: X” instead of “SEQ ID No. X”.  
Claim 21 should be amended to recite “comprising administering to the patient in need thereof an effective amount”. 
Appropriate correction is required.
Response to Arguments
	Applicant traversed the claim objection at pages 11-12 of the amendment filed 5/23/2022.  Applicant’s amendment overcomes most of the claim objections, but the objections to claims 12, 13, 21, and 40 are maintained.	
With respect to claims 12, 13, and 14 and  SEQ ID NOs, applicant amended the claim in the exact opposite manner in which examiner set forth in the objection.  Applicant further incorrectly amended claims 1, 2, 38, and 39 to recite “SEQ ID No.”,  instead of the required SEQ ID NO:”. 
With respect to claim 21, contrary to applicant’s assertions, applicant did not in fact amend the claim to recite the phrase “to the patient in need thereof”.

Claim Objections- new objection
Claims 1, 2, 38, and 39 are objected to because of the following informalities:  
Claims 1, 2, 38, and 39 should be amended to recite SEQ ID [[No.]]NO:”.
Appropriate correction is required.
Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 14-16, 18-21, 23, 24, 30, 31, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by the amendment filed.
The metes and bounds of claims 1, 3-6, 14-16, 18-21, 23, 24, 30, 31, 33, and 34 are deemed to be indefinite due to alternative claim interpretations.  Claims 3-6, 14-16, 18-21, 23, 24, 30, 31, 33, and 34 each depend from claim 1.  Claim 1 was amended to recite a wherein clause at the end of the claim with alternatives for recited amino acid positions.  However, the claim was amended in a manner which recites the term “or” multiple times and renders the claim indefinite.  
Claim 1 presently recites at p. 4: 
and wherein the GCG/GLP-1 receptor co-agonist peptide comprises at X10 a Lys conjugated to a C16 fatty acid and a Lys at position 20 or 24 conjugated to a fatty diacid; or the GCG/GLP-1 receptor co-agonist peptide comprises at X20 a pAF conjugated to a fatty diacid or a Lys conjugated to a fatty diacid; the GCG/GLP-1 receptor co-agonist peptide comprises at X2l a pAF conjugated to a fatty diacid or a Lys conjugated to a fatty diacid; or the GCG/GLP-1 receptor co-agonist peptide comprises at X24 a pAF conjugated to a fatty diacid or a Lys conjugated to a fatty diacid; or the GCG/GLP-1 receptor co-agonist peptide comprises at X28 a pAF conjugated to a fatty diacid or a Lys conjugated to a fatty diacid.
The skilled artisan is not appraised of the metes and bounds of the claim.
Claim clarification is required.  
 
In order to overcome this rejection, Examiner recommends that Applicant amend claim 1 to more clearly set forth the alternative fatty diacid positions, e.g., amending the claim to recite:
and wherein the GCG/GLP-1 receptor co-agonist peptide comprises at:
X10 …;
X20 …;
X21 …;
X24 …; or
X28….

 Or similar claim language for a Markush grouping that clearly identifies the optional variants for the fatty diacid position. 


Relevant Art
The closest prior art to the instant claims is Bianchi et al. (U.S. 2016/0114000- previously cited). 
Bianchi et al. teach co-agonist peptides of the glucagon and GLP-1 receptors.  The peptides can be used to treat metabolic disorders such as diabetes, non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH), and obesity (abstract).  The peptides have the formula of 
HX2QGTX6TSDX10SX12YLX15X16RX18AQDFVQWLX27DT (SEQ ID NO:20) wherein


X2 is D-serine or α-aminoisobutyric acid (Aib),; X6 is L-phenylalanine,; X10 is L-lysine or para-aminomethyl phenylalanine (pAF); X12 is L-lysine or L-leucine; X15 is L-aspartic acid; X16 is L-alanine, Aib, L-glutamic acid; X18 is L-alanine; X27 is L-leucine, or methionine sulfone; the amino acid at position 10 is conjugated to a palmitoyl group [reads on Lys or pAF at X10 conjugated to a fatty acid] by either a gamma-glutamic acid (γE) spacer or a gamma-glutamic acid-gamma-glutamic acid dipeptide (γEγE) spacer; and, the peptide optionally includes a protecting group that, if present, is joined to the C-terminal carboxy group of the peptide (claim 103).  The C-terminus has an optional amide (-NH2) group or ester group (para. [0049]).  Specific peptides include SEQ ID NOs: 16 and 32
However, Bianchi et al. do not teach or suggest fatty diacids conjugated to the recited amino acid positions.  
Accordingly, the instant claims appear to be free the prior art.


Conclusion
No claims are allowed.
Claims 1-6, 12-16, 18-21, 23, 24, 30, 31, 33, 34, and 38-40 are pending.  
Claims 1, 3-6, 14-16, 18-21, 23, 24, 30, 31, 33, and 34 are rejected.  
Claims 2, 12, 13, and 38-40 are objected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/Primary Examiner, Art Unit 1654